141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael R. WILLIAMS, Plaintiff-Appellant,v.CORRECTIONAL MEDICAL SYSTEMS, Healthcare providers ofMoberly Correctional Center;  Unknown Kundson, Dr.;  DavidD. Scherr, Dr., is sued in his individual & officialcapacities;  Kevin Martin, Dr., is sued in his individual &official capacities;  Gerald Jorgenson, HealthcareAdministrator at MCC, is sued in his individual & officialcapacities;  James A. Gammon, Superintendent;  TeresaThorngburg, Supt. MCC;  Dora B. Schriro, Dept. Director allrepresenting the DOC sued in their individual & officialcapacities;  Ralf Salke, the MCC regional administrator;Randall Treadwell, the CMS regional medical director;  JulieMuller, a CMS regional medical manager;  Unknown Langland;Unknown Williamson, a MCC doctor;  Unknown Wayne, a MCCdoctor;  L. Hampton, a MCC doctor;  Warren Stark, a MCCdoctor, Defendants-Appellees.
No. 97-1286.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 29, 1998.Filed Feb. 6, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael R. Williams, a Missouri inmate, appeals the district court's1 28 U.S.C. § 1915(e)(2)(B) dismissal of his 42 U.S.C. § 1983 action.  Williams brought claims against the defendants alleging deliberate indifference to medical needs.  Upon a careful review of the record and Williams's brief, we conclude that the district court's decision was correct.  We deny all of Williams's pending motions.


2
Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri